Citation Nr: 1008910	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-10 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for poliomyelitis.

2.  Entitlement to service connection for right foot drop 
claimed as post-polio syndrome.  

3.  Entitlement to service connection for a low back disorder 
to include as secondary to poliomyelitis or to post-polio 
syndrome.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1951 to 
February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing at the RO in 
January 2008.

The issues on appeal were originally before the Board in 
February 2008 when the claims were denied.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 2009 Order, 
the Court remanded the claims back to the Board for further 
proceedings consistent with a Joint Motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Veteran has claimed that he had polio while on active 
duty in the summer of 1951 and that he currently experiences 
post-polio syndrome as well as a back disability which he 
opines is secondary to the post-polio syndrome.  The Veteran 
has alleged that he was hospitalized while on active duty and 
opines that this hospitalization was due to poliomyelitis.  
He is claiming service connection for poliomyelitis, post-
polio syndrome and a back disorder secondary to post-polio 
syndrome.  

The Veteran's service treatment records are missing and 
presumed destroyed in a fire at the National Personal Records 
Center.  When service treatment records are missing, the 
Board has a heightened obligation to provide an explanation 
of reasons or bases for its findings and has a heightened 
duty to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In an 
attempt to verify the Veteran's claim, Sick/Morning Reports 
from the unit the Veteran was assigned to in 1951 were 
associated with the claims file.  

There is no objective evidence of record documenting that the 
Veteran was hospitalized during active duty.  Furthermore, 
the probative value of the Veteran's self-reported history is 
lessened as he has provided conflicting accounts about the 
dates of the hospitalization, the length of his stay and 
where he stayed.  At the time he filed his claim in January 
2004, the Veteran indicated that his disability first began 
June 1, 1951.  In February 2004, the Veteran wrote that he 
had been placed in the contagious ward for a period of time 
sometime around June to September of 1951.  In June 2004, the 
Veteran wrote that he was placed in an isolation ward for one 
to two weeks in the summer of 1951.  In August 2004, the 
Veteran wrote that he was hospitalized for approximately one 
week where he was placed in the isolation ward.  In April 
2005, the Veteran wrote that he was hospitalized for nine 
days.  In January 2008, he testified that he was hospitalized 
for nine days in August 1951.  He also testified that he did 
not know what ward he was assigned to during the 
hospitalization.  

Significantly, the Sick/Morning Reports from the Veteran's 
unit do not document any period of hospitalization.  The 
records indicate that the Veteran was ill in June, August and 
September of 1951.  The Veteran was ill on June 12, 1951.  He 
was treated and returned to duty the same day for a 
disability which was incurred in the line of duty.  The 
Veteran was ill on August 6, 1951.  He was treated and 
returned to duty the same day for a disability which was 
incurred in the line of duty.  The Veteran was ill on August 
31, 1951.  He was treated and returned to duty the same day 
for a disability which existed prior to the Veteran's active 
duty service.  The Veteran was ill on September 11, 1951.  He 
was treated and returned to duty the same day for a 
disability which existed prior to the Veteran's active duty 
service.  The Veteran was ill on September 17, 1951.  He was 
treated and returned to duty the same day for a disability 
which existed prior to the Veteran's active duty service.  
The records also document that the Veteran was promoted in 
June 1951, he was on leave for ten days from July 19 to July 
29, 1951 and he was also on leave for six days from August 
21, 1951 to August 27, 1951.  

The detail included in the Sick/Morning Reports leads the 
Board to believe that they are complete and accurate.  They 
do not document any hospitalizations for the Veteran during 
active duty.  The Board finds that if, in fact, the Veteran 
was hospitalized and away from his unit for any length of 
time, especially for a period of one to two weeks, this would 
have been reflected in the Sick/Morning Reports.  The Board 
finds the contemporaneous evidence included in the 
Sick/Morning Reports to be more probative of whether the 
Veteran was hospitalized or not, especially when coupled with 
the inconsistent details provided by the Veteran regarding 
the alleged hospitalization.  

While the Veteran's credibility has been impeached regarding 
his having been hospitalized during active duty, the Board 
notes there is no evidence which contradicts the Veteran's 
allegation that the was treated during active duty for an 
unknown disorder which included symptoms of high fever and 
vomiting while on active duty.  The Veteran has consistently 
reported this symptomatology and, significantly, a sworn 
buddy statement is of record which indicates that the author 
had knowledge that the Veteran had a high fever, headache, 
chills and vomiting while on active duty and had to be 
transported to Fort Bragg for treatment.  This statement does 
not indicate that the author had knowledge that the Veteran 
was hospitalized.  This statement supports the Veteran's 
allegation that he was treated for these symptoms during 
active duty.  It does not support a finding that the Veteran 
was hospitalized during active duty.  

The Board finds that there is evidence that the Veteran was 
treated for an unknown disorder manifested by high fever, 
headache, chills and vomiting while on active duty but that 
this did not result in a hospitalization.  There is also 
current evidence of post-polio syndrome and some evidence of 
a link to active duty.  In March 2008, a private physician 
wrote that the Veteran informed the physician that he 
developed meningitis and was hospitalized at Fort Bragg.  The 
physician opined that this was probably the onset of the 
Veteran's poliomyelitis.  The Board finds this statement to 
be less than probative as it was based on the report of the 
Veteran having been hospitalized during active duty.  As set 
out above, the evidence does not support such a finding.  An 
opinion based on an inaccurate factual background is of no 
probative value.  Furthermore, the author of the March 2008 
opinion does not provide a rationale for why he found that 
treatment and hospitalization for meningitis during active 
duty would document the onset of the separate disorder of 
poliomyelitis.  The lack of rationale leaves the Board unable 
to determine the probative value of this opinion.  

The Board finds that a VA opinion should be obtained to 
determine if there is a causal link between the Veteran's 
active duty service and the currently existing post-polio 
syndrome.  The examiner should be informed that there is 
evidence of record indicating that the Veteran was treated 
for an unknown disorder manifested by high fever, headache, 
chills and vomiting while on active duty and treatment was 
rendered but the treatment did not include hospitalization.  

The Board further finds the claim of entitlement to service 
connection for a low back disorder claimed as secondary to 
post-polio syndrome is inextricably intertwined with the 
current appeal and must also be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Obtain the names and addresses of all 
medical care providers who treated the 
veteran for polio, post-polio syndrome 
and/or a back disorder.  After securing 
any necessary releases, obtain those 
records identified by the Veteran which 
have not already been associated with the 
claims file.  

2.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA examination by an appropriately 
qualified health care professional to 
determine the nature, extent and etiology 
of any polio, post-polio syndrome and a 
low back disorder found on examination.  
The claims file, to include a copy of 
this remand, must be made available to 
the examiner prior to completion of the 
evaluation.  Following the history and 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
requested to render an opinion on the 
following:

a)  Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran had polio while on 
active duty.  The examiner should be 
informed that the Veteran is competent to 
report that he was treated for an unknown 
disorder manifested by high fever, 
headache, chills and vomiting while on 
active duty but this treatment did not 
include any hospitalization.  

b)  Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran currently has post-polio 
syndrome which is etiologically linked to 
his active duty service.    

c) Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran currently has a low back 
disorder which is etiologically linked to 
post-polio syndrome or to any incident of 
active duty.  

The clinician is advised that the term 
"at least as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as to find against causation.  

A complete rationale must be provided for 
all opinions.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so state.  If the 
examiner determines that any opinion 
cannot be provided without resort to 
speculation, he should provide a 
rationale for why that opinion cannot be 
rendered without resort to speculation.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the claims.  If any benefit 
requested on appeal is not fully granted, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, which addresses all of the 
evidence obtained after the issuance of 
the July 2007 Statement of the Case, and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
in order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

